           Case 2:20-cv-00834-APG-EJY Document 15 Filed 08/24/20 Page 1 of 3



1    ROBERT K. PHILLIPS, ESQ.
     Nevada Bar No. 11441
2    MEGAN E. WESSEL, ESQ.
3    Nevada Bar No. 14131
     LATISHA ROBINSON, ESQ.
4    Nevada Bar No. 15314
     PHILLIPS, SPALLAS & ANGSTADT LLC
5    504 South Ninth Street
     Las Vegas, Nevada 89101
6    P: (702) 938-1510
7    E: rphillips@psalaw.net
        mwessel@psalaw.net
8       lrobinson@psalaw.net

9    Attorneys for Defendant
     Sam’s West, Inc.
10

11                                  UNITED STATES DISTRICT COURT

12                                          DISTRICT OF NEVADA

13    KELLY GREEN, an individual,                          Case No.: 2:20-cv-00834-APG-EJY
14                           Plaintiff,                    STIPULATION AND [PROPOSED]
      v.                                                   ORDER TO EXTEND DISCOVERY
15                                                         DEADLINES
      SAMS CLUB.; Does I-X, and ROE
16    CORPORATIONS I-X, inclusive,                         [FIRST REQUEST]
17                          Defendant(s).
18

19

20           Plaintiff KELLY GREEN (hereinafter “Plaintiff”) and Defendant SAM’S WEST INC.

21   (erroneously sued as “SAMS CLUB”) (hereinafter “Defendant” or “Sam’s Club”), by and through their

22   respective counsel of record, do hereby stipulate to extend the remaining deadlines in the current

23   scheduling order and discovery plan in this matter for a period of ninety (90) days for the reasons

24   explained herein.

25           Pursuant to Local Rule 6-1(b), the parties hereby aver that this is the first such discovery

26   extension requested in this matter.

27   ///

28   ///


                                                     -1-
         Case 2:20-cv-00834-APG-EJY Document 15 Filed 08/24/20 Page 2 of 3



1                                  DISCOVERY COMPLETED TO DATE
2       •   The parties have conducted an FRCP 26(f) conference and have served their respective FRCP

3           26(a) disclosures;

4       •   Defendant has served upon Plaintiff one set of Requests for Production, one set of Interrogatories

5           and one set of Requests for Admissions;

6       •   The parties have filed all required documents pursuant to ECF 2 to date;

7     DISCOVERY TO BE COMPLETED AND REASONS FOR EXTENSION OF DISCOVERY

8           Discovery to be completed includes:

9       •   Plaintiff to provide provider specific authorizations;

10      •   Subpoenas for Plaintiff’s medical records;

11      •   Plaintiff’s responses to Requests for Production, Requests for Interrogatories and Requests for

12          Admissions;

13      •   Deposition of Plaintiff;

14      •   Depositions of Plaintiff’s treating physicians;

15      •   Depositions of fact witnesses;

16      •   Disclosure of experts by both parties;

17      •   Depositions of expert witnesses and rebuttal expert witnesses; and

18      •   Plaintiff to notice Defendant’s 30(b)(6) deposition.

19          The parties aver, pursuant to Local Rule 6-1, that good cause exists for the requested extension.

20   The parties agree that, pending this Court’s approval, extension of remaining discovery deadlines is

21   appropriate, as there has been a delay in obtaining executed medical authorizations that has prevented

22   Defendant from obtaining Plaintiff’s medical records. Once we receive Plaintiff’s authorizations, we

23   will subpoena applicable medical records regarding Plaintiff’s treatment pre and post incident. These

24   medical records are required in order to retain an expert and to provide a complete report so the matter

25   is decided on the merits. The parties have worked together amicably, and Plaintiff is currently working

26   on providing Defendant with the necessary authorizations to proceed forward in the discovery phrase.

27   According, the parties have agreed to a 90-day discovery extension in order to ensure that meaningful

28   discovery is conducted prior to expert disclosures.


                                                     -2-
          Case 2:20-cv-00834-APG-EJY Document 15 Filed 08/24/20 Page 3 of 3



1
            The parties have acted in good faith to request this extension and have no intent, nor reason, to
2
     delay the resolution of this matter.
3                              [PROPOSED] NEW DISCOVERY DEADLINES
4           Last Day to Amend Pleadings           .         .      .       .     December 9, 2020
5           Expert Disclosure Deadline .          .         .      .       .     January 8, 2021
6           Rebuttal Expert Disclosure Deadline             .      .       .     February 8, 2021
7           Discovery Cut-Off Date         .      .         .      .       .     March 9, 2021
8           Dispositive Motion Deadline           .         .      .       .     April 8, 2021
9           Proposed Joint Pre-Trial Order        .         .      .       .     May 7, 2021
10          If this extension is granted, all anticipated additional discovery should be concluded within the
11   stipulated extended deadline. The parties aver that this request for extension of discovery deadlines is
12   made by the parties in good faith and not for the purpose of delay.
13

14   DATED this 24th day of August, 2020.                   DATED this 24th day of August, 2020.

15   STOVALL & ASSOCIATES                                   PHILLIPS, SPALLAS & ANGSTADT LLC

16   /s/ Leslie Mark Stovall                                /s/ Latisha Robinson
     __________________________________                     ____________________________________
17   LESLIE MARK STOVALL, ESQ.                              ROBERT K. PHILLIPS, ESQ.
     Nevada Bar No. 2566                                    Nevada Bar No. 11441
18   ROSS MOYNIHAN, ESQ.                                    MEGAN E. WESSEL, ESQ.
     Nevada Bar No. 11848                                   Nevada Bar No. 14131
19
     2301 Palomino Lane                                     LATISHA ROBINSON, ESQ.
20   Las Vegas, NV 89107                                    Nevada Bar No. 15314
                                                            504 South Ninth Street
21   Attorneys for Plaintiff                                Las Vegas, NV 89101
22
                                                            Attorneys for Defendant
23                                                          Sam’s West, Inc.

24
            IT IS SO ORDERED:
25

26                                         _____________________________________
                                           UNITED STATES MAGISTRATE JUDGE
27

28                                        August 24, 2020
                                  DATED:____________________________


                                                      -3-
